                           IN THE UNITED STATES DISTRICT COURT FOR
                                 THE SOUTHERN DISTRICT OF GEORGIA
                                         SAVANNAH DIVISION


            ROY MUNN,

                    Plaintiff,

            V.                                                      CASE NO. CV418-220


            SUMNER & SUMNER PROPERTIES, LLC,
            a limited liability company.

                    Defendant.




                                               ORDER


                   Before the Court is Plaintiff's Stipulation of Dismissal.

            (Doc. 9.)     Pursuant     to      Federal       Rule      of    Civil     Procedure

            41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing ^'a

            stipulation     of    dismissal     signed       by      all    parties    who    have

            appeared." As requested by the parties, this action is DISMISSED

            WITH    PREJUDICE.   The   Clerk   of    Court     is    DIRECTED   to    close   this


            case.



                   so ORDERED this             day of January 2019




                                                 WILLIAM T. MOORE, JfC.
                                                    UNITED STATES      DISTRICT COURT

             cr«
                                                    SOUTHERN      DISTRICT   OF GEORGIA
             <M
              •«




 S5
Cu-x:        O.
IdO <
             c



 Q<
       CO
 to
 rs)         «=>
